Exhibit 10.4




DEBT PURCHASE AGREEMENT




This Debt Purchase Agreement (“Debt Purchase Agreement”) is made and entered
into effective as of July 29, 2009 by and among Gary B. Wolff (“GBW”) and Laufer
Bridge Enterprises, Inc. (“Laufer”).




WHEREAS, the parties to this Debt Purchase Agreement desire to modify that a
certain promissory note dated September 13, 2008 (the “Promissory Note”)
executed between GBW and Laufer by selling and conveying the rights and
interests to partial payment of the Promissory Note in the amount of fifty
thousand ($50,000) dollars since reduced to $37,500 to GBW.




NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:




1.

Transfer and Assignment.

As permitted by Laufer, GBW hereby exercises his rights and interests to receive
payments in the amount of $8,700 under the Promissory Note.  The remaining
rights and interests in the balance of the Debt, if any, will remain with GBW.




2.

Consideration.

Consideration to be paid to GBW shall be a total of $8,700.




3

Agreement to be bound.

Laufer agrees to be bound by all the terms and conditions applicable to GBW
under the Debt.




4.

Entire Agreement.

This Debt Purchase Agreement embodies the entire agreement between GBW and
Laufer and supersedes any prior agreements, whether written or oral with respect
to the subject matter thereof.




5.

Successors.

This Debt Purchase Agreement shall be binding upon and shall inure to the
benefit of each of the parties to this Debt Purchase Agreement and each of their
respective successors and assigns.




6.

Counterparts.

This Debt Purchase Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon and all of which together shall constitute one instrument.




(Remainder of page intentionally left blank: signature page to follow)














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Debt Purchase Agreement
to be duly executed and delivered as of the date first written above.




Gary B. Wolff, P.C.

 

/s/ Gary B. Wolff                       

Name: Gary B. Wolff

Its: President and Sole Owner

 

 

ACCEPTED, ACKNOWLEDGED AND APPROVED




Laufer Bridge Enterprises, Inc.

 

/s/Joel Stohlman                 

Name: Joel Stohlman

Its: President














2


